 1                                                                       The Honorable Brian D. Lynch
                                                                          Hearing date: March 31, 2021
 2
                                                                                Hearing time: 9:00 a.m.
 3                                                                       Response date: March 24, 2021
                                                                                             Chapter 7
 4                                                                                Location: Telephonic
 5                               UNITED STATES BANKRUPTCY COURT
 6                               WESTERN DISTRICT OF WASHINGTON

 7
      In re:                                              No. 20-41126
 8
      ISMAELITE LAURORE,                                  DECLARATION OF KATHRYN A. ELLIS
 9                                                        IN SUPPORT OF MOTION TO APPROVE
                                       Debtor.            SALE OF PROPERTY FREE AND CLEAR
10                                                        OF LIENS PURSUANT TO 11 U.S.C. § 363
11                                                        (f)

12
               Kathryn A. Ellis, declares and states as follows:
13
               1.     I am the Chapter 7 Trustee herein, have testimonial knowledge of the facts set
14
15   forth in this declaration and am competent to testify thereto. I make this declaration in support

16   of the motion to approve sale of the estate’s interest in the property located at 1928 Strathmore
17   Circle, Mount Dora, FL, free and clear of all liens, pursuant to 11 U.S.C. § 363 (f).
18
               2.     The debtor filed the present Chapter 7 Bankruptcy Petition on April 27, 2020 and
19
     listed her interest in the real property located at 1928 Strathmore Circle, Mount Dora, FL on
20
21   Schedule A. See Docket No. 1, page 11. I engaged the services of Kavita Uttamchandani and

22   Century 21 Carioti as the real estate agent and broker to sell this property and BK Global Real

23   Estate Services (“BKRES”) to negotiate with the creditor(s) secured by the property. The
24
     property was listed for sale on September 8, 2020 in the amount of $255,700.00 and the present,
25
     full price offer was received. The present offer is the only active offer the Trustee has and is the
26
     highest and best offer received to date. A copy of the Purchase and Sale Agreement is attached
27
                                                                               KATHRYN A. ELLIS PLLC
28   DECLARATION OF KATHRYN A. ELLIS IN SUPPORT                                        5506 6th Ave S
                                                                                          Suite 207
     OF MOTION TO APPROVE SALE OF PROPERTY FREE                                      Seattle, WA 98108
     AND CLEAR OF LIENS PURSUANT TO 11 U.S.C. § 363 (f) - 1                           (206) 682-5002


Case 20-41126-BDL          Doc 35     Filed 02/26/21     Ent. 02/26/21 12:04:24     Pg. 1 of 36
 1   hereto as Exhibit 1.
 2
               3.         The real property named above is purportedly encumbered by liens in the
 3
     following priority and amounts:
 4
 5    Creditor                                                       Recording Date          Approximate Amount Due

 6    Lake County Tax Collector                                      N/A (Property Taxes)    $0.00

 7    JPMorgan Chase Bank NA                                         12/28/2007              $332,325.00

 8   I seek authority to pay the first position Deed of Trust in favor of JPMorgan Chase Bank NA,
 9   and/or assigns, in the amount of approximately $221,180.07, or such sum as may be negotiated
10
     or adjusted to accomplish a sale, in full satisfaction of its lien against this property, after all costs
11
     of closing, including real estate commissions, property taxes, excise taxes, statutory utility
12
13   and/or HOA liens, and other closing costs, together with a buyer’s premium to the estate in the

14   amount of $15,225. Attached hereto as Exhibit 2 are true and correct copies of the short sale

15   approval letters issued by JPMorgan Chase Bank NA on January 26, 2021 and February 23,
16
     2021.
17
               I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
18
               DATED this 26th day of February, 2021 at Seattle, Washington.
19
20
                                                           By: /s/ Kathryn A. Ellis
21                                                           Kathryn A. Ellis

22   C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Laurore\sale_dec.wpd


23
24
25
26
27
                                                                                                KATHRYN A. ELLIS PLLC
28   DECLARATION OF KATHRYN A. ELLIS IN SUPPORT                                                         5506 6th Ave S
                                                                                                           Suite 207
     OF MOTION TO APPROVE SALE OF PROPERTY FREE                                                       Seattle, WA 98108
     AND CLEAR OF LIENS PURSUANT TO 11 U.S.C. § 363 (f) - 2                                            (206) 682-5002


Case 20-41126-BDL                Doc 35         Filed 02/26/21              Ent. 02/26/21 12:04:24   Pg. 2 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 3 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 4 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 5 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 6 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 7 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 8 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 9 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 10 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 11 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 12 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 13 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 14 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 15 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 16 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 17 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 18 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 19 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 20 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 21 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 22 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 23 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 24 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 25 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 26 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 27 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 28 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 29 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 30 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 31 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 32 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 33 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 34 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 35 of 36
Case 20-41126-BDL   Doc 35   Filed 02/26/21   Ent. 02/26/21 12:04:24   Pg. 36 of 36
